DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-14 were not elected by the Applicant in response to Election/Restriction on 8/2/2022.
Claims 21-32 are new claims
Claims 15-32 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 15-32 are directed to the statutory category of a method, system, and non-transitory computer readable medium.
Regarding step 2A-1, Claims 15-32 recite a Judicial Exception. Exemplary independent claim 15 and similarly claims 21 and 27 recite the limitations of 
… generating scores to predict probabilities of task completion, comprising: receiving a request for scoring a task, the request including a current status of the task; determining one of a plurality of pre-determined segments that the task belongs to; retrieving…a corresponding… model that has been trained using training data for the segment that the task belongs to; generating…a probability score, indicating the likelihood that the task is to be closed; identifying one or more factors that account for a predetermined portion of the probability score.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing/generating data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example, but for the language of a processor, the claims language encompasses simply generating scores to predict task completion. These steps are mere data manipulation steps that can be done without the use of a computer. Calculating a probability if a task will be complete was done before the technological age. 
The claims also deal with sales opportunities, salespersons, and task management (See para 0002-0003 in Applicant’s specification)  which deals with certain methods of organizing human activity (business relations, managing personal relationships or interactions between people, sales activities). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, non-transitory computer readable medium, machine learning, memory, and cloud storage. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the values in the table and from where the values are received. The dependent claims also further describe the markers which are seen on the map such as the cluster marker.  

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 15 recites
Cloud storage service, machine learning model, 
Claim 21 recites non-transitory computer readable medium, processor, machine learning model, Cloud storage service
Claims 27 recites machine learning model, cloud storage service, processor, memory
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer as seen in para 0075.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 0075. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 15-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15, 16, 19, 20, 21, 22, 25, 26, 27, and 28, 31, 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US20200286109A1) in further view of Mehmanpazir et al. (US20210166251A1). 
Regarding claim 15 and similarly claims 21 and 27, Hall teaches 

A method (See abstract- A system and method to establish value of generated leads and opportunities in a sales process, using data from a Customer Relationship Management (CRM) system. ) This shows a method. 

A non-transitory computer readable medium storing program instructions… wherein the program instructions, when executed by a processor, cause the processor to perform operations comprising (See para 0012- The computer system 40 comprises any number of processors, memory and software that allow the computer system to perform the functions further described in the instant disclosure. ) 

A data processing system, comprising: a processor; a memory coupled to the processor and storing program instructions for generating scores to predict probabilities of task completion (See para 0012- The computer system 40 comprises any number of processors, memory and software that allow the computer system to perform the functions further described in the instant disclosure. The computer system 40 can communicate with the database 30 (to among other things move data to and from the database 30) either through the network 20 or directly as shown in the Figure. The system 10 further comprises and a number of devices 50, 60, 70 and 80 through which users of the system 10 can practice the embodiments of the instant disclosure.) 

of generating scores to predict probabilities of task completion (See para 0017- The probability of a sales lead leading to an actual sale can be computed based on the attributes associated with the sales lead. In an embodiment the probability of a sales lead leading to an actual sale can be computed as a machine learning prediction based on the attributes associated with the sales lead. ) This shows the system calculates a probability score. The probability is respect to completing a task. The Examiner interprets completing a task to correspond to completing a sale for a sales lead. 

generating, by the corresponding ML model, a probability score, indicating the likelihood that the task is to be closed; (See para 0017- The probability of a sales lead leading to an actual sale can be computed based on the attributes associated with the sales lead. In an embodiment the probability of a sales lead leading to an actual sale can be computed as a machine learning prediction based on the attributes associated with the sales lead. ) This shows the system calculates a probability score by an ML model. The probability is respect to completing a task (i.e. task to be closed). The Examiner interprets completing a task to correspond to completing a sale for a sales lead.

 identifying one or more factors that account for a predetermined portion of the probability score. (See para 0017-he probability of a sales lead leading to an actual sale can be computed based on the attributes associated with the sales lead. In an embodiment the probability of a sales lead leading to an actual sale can be computed as a machine learning prediction based on the attributes associated with the sales lead. Attributes such as geographic location of potential customer, the business area of the potential customer, the company size of the potential customer, the position of the contact within the potential customers company, the industry, the way the lead was obtained, etc., will all affect the probability that a sales lead will result in an actual sale. ) Examiner interprets one or more factors to correspond to any data used in computing the probability value. Factors here are attributes for the sales leads such as their location. These factors account for computing the probability value. 

Even though Hall teaches including a current status of the task, Because it teaches CRM data being continuously updated for the task of making a sale to a sales lead (See para 0013-. A sales deal will typically have components of a sales lead that becomes an opportunity leading to an actual sale. Each sales lead, opportunity and actual sale has an associated data record in the CRM data and this data record is continuously updated during the product sales cycle 90.). Hall does not teach receiving a request to score a task and determining task segments, However Mehmanpazir teaches 

Receiving a request for scoring a task (See para 0114-One or more embodiments include identifying a target entity (Operation 310). A sales insight system 100 identifies a target entity, for which one or more predicted sales insights are requested. As an example, a user may request predicted sales insights for a target entity via a user interface. As another example, an application may request predicted sales insights for a target entity via an API.) This shows a request is received with respect to a sales insight. The sales insight includes scoring for a task such as making sale to an entity which also includes a probability score as seen here (See para 0131-In an embodiment, the sales insight system 100 causes a sales and marketing application to present the predicted sales insights on a user interface. A salesperson may then take appropriate actions to maximize opportunities for maximizing revenue from the target entity. The salesperson may, for example, craft renewal negotiation strategies based on the predicted sales insights. If a renewal probability is low, the salesperson may increase incentives for renewal (such as decreasing price, increasing services offered, decreasing minimum contractual term). Conversely, if a renewal probability is high, the salesperson may attempt to maximum a profit margin.) 
In addition Mehmanpazir further teaches determining one of a plurality of pre-determined segments that the task belongs to (See figure 1) (See para 0028- Customer-specific information 102 may include a current life cycle stage 106 associated with an entity. An example of a sequence of stages in a customer life cycle include: Onboarding, planning, implementation, provisioning, and live.) This shows the insight engine determines the segment of the task (i.e. selling to an entity) when determining insights. Predetermined segments correspond to different life cycle stages.  
In addition, even though Hall teaches machine learning model, it is not clear that the machine learning model is trained using training data from the segment, However Mehmanpazir teaches retrieving…a corresponding machine learning (ML) model that has been trained using training data for the segment that the task belongs to (See figure 1 and 3 and steps 302-310) (See para 0072-FIG. 3 illustrates an example set of operations for using machine learning to train and generate an insight engine for predicting a sales insight, in accordance with one or more embodiments) This shows a system retrieves a machine learning model that is being trained. (See para 0076-As another example, a machine learning system may obtain historical life cycle stages from a CRM application through an API. The machine learning system may obtain information indicating, for example, that Pacific Hospital was in the onboarding stage from Jun. 15, 2009 to Jul. 12, 2009, and in the planning stage from Jul. 13, 2009 to Aug. 20, 2009 (See para 0093-In an embodiment, a regression algorithm is used. The machine learning system 200 determines a regression function form. The regression function form includes a set of weights applicable to a set of attributes derived from a customer profile. Attributes derived from a customer profile may be manipulations of the customer-specific information. For example, each life cycle stage may be coded as a unique numerical value. Onboarding may be 1, planning may be 2, implementation may be 3. The encoded life cycle stages may be used as attributes in a regression function form.) This shows the machine learning uses life cycle stage information (i.e. task segment) when the training is being done. 

Hall and Mehmanpazir are analogous art because they are from the same problem solving area of machine learning and making sales to customers and they both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hall’s invention by incorporating the method of Mehmanpazir because Hall’s machine learning can be trained on the different stages of the sales cycle. This will help the machine learning in Hall better determine probability values for making sales to customers. The system of Hall can also benefit from other predicted insight information of Mehmanpazir such as cross selling product information and predicted age of customers. This information will help the system of Hall maximize their revenue by getting more sales. 
In addition, Hall teaches from a cloud storage service (See para 0012- In an embodiment this system can be implemented using the concept of cloud computing. In cloud computing the system provides shared resources, software, and information to computers and other devices upon request. In cloud computing environments, software can be accessible over the Internet rather than installed locally on in-house computer systems. Cloud computing typically involves over-the-Internet provision of dynamically scalable and often virtualized resources. ) This teaches a cloud storage service where software to be used is stored in the cloud. 

Regarding claim 16 and similarly claims 22 and 28, Mehmanpazir  further teaches 
determining, from a configuration data structure stored… a first set of features used to train the ML model (See fig. 1) This shows configuration data structure of items 102, 116 and 124. These items include features to train the ML model as seen in figure 3, steps 302-310. This data is stored as well as seen here (See para 0047-In one or more embodiments, customer-specific information 102, product-specific information 116, and/or environmental information 124 may be stored in one or more data repositories. A data repository is any type of storage unit and/or device (e.g., a file system, database, collection of tables, or any other storage mechanism) for storing data. Further, a data repository may include multiple different storage units and/or devices. ) 
Even though, Hall teaches current status of a task as seen above, Mehmanpazir also teaches  determining a current status of the task (See figure 1 which shows item 106 which shows the current status of the task of selling to the customer, it shows the current life cycle stage) 

and providing the first set of features and the current status to the ML model for generating 2 Atty. Docket No. 10139P016US1 (P016)the probability score.  (See figure 1 which shows the insight engine receives the features and current status of the task ) The insight engine includes the ML model and it is used to generate a probability score as seen in item 136. Hall also teaches generating a probability score as already seen above. 

Hall and Mehmanpazir are analogous art because they are from the same problem solving area of machine learning and making sales to customers and they both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hall’s invention by incorporating the method of Mehmanpazir because Hall’s machine learning can be trained on the different stages of the sales cycle. This will help the machine learning in Hall better determine probability values for making sales to customers. The system of Hall can also benefit from other predicted insight information of Mehmanpazir such as cross selling product information and predicted age of customers. This information will help the system of Hall maximize their revenue by getting more sales. 
In addition, Hall further teaches in a cloud storage service (See para 0012- In an embodiment this system can be implemented using the concept of cloud computing. In cloud computing the system provides shared resources, software, and information to computers and other devices upon request. In cloud computing environments, software can be accessible over the Internet rather than installed locally on in-house computer systems. Cloud computing typically involves over-the-Internet provision of dynamically scalable and often virtualized resources. ) This teaches a cloud storage service where software to be used is stored in the cloud.


Regarding claim 19 and similarly claims 25 and 31, Hall further teaches 

wherein each of the one or more factors is one of a plurality of features used to train the ML model  Hall teaches a plurality of factors seen here (See para 0015-  Each sales lead data entry will have a list of associated attributes such as name of a contact, geographic location of potential customer, the business area of the potential customer, the company size of the potential customer, the position of the contact within the potential customers company, the industry, etc. In addition, the sales lead will have associated information about the individual in the marketing function 100 that generated the sales lead.) This shows plurality of features such as location and industry. 

Regarding claim 20 and similarly claims 26 and 32, Hall further teaches
wherein each of the factors is identified based on a change to the probability score (See para 0028- These attributes were used to determine the probabilities associated with each sales lead becoming an actual sale. The probabilities were then used in a determination of the monetary value of each generated sales lead. As shown in FIG. 5 the CRM data is constantly updated with data from the various sales functions 100, 110 and 120. As more and more CRM data is generated regarding sales leads generated and the subsequent resulting actual sales, this data is used by a machine learning system 500 to adjust the probabilities associated with the various attributes associated with the generated sales leads.) This shows changes to probability score, and when the score is generated factors/attributes are identified that make up the score. 
caused by the removal of that factor in a subsequent re-execution of the ML model. (See para 0028- These attributes were used to determine the probabilities associated with each sales lead becoming an actual sale. The probabilities were then used in a determination of the monetary value of each generated sales lead. As shown in FIG. 5 the CRM data is constantly updated with data from the various sales functions 100, 110 and 120. As more and more CRM data is generated regarding sales leads generated and the subsequent resulting actual sales, this data is used by a machine learning system 500 to adjust the probabilities associated with the various attributes associated with the generated sales leads. In this way the probabilities assigned to the generated sales leads will be updated to accurately reflect the changing environment in which the sales organization operates)  This shows the ML model is re-executed to reflect changes in environment. The art teaches removal of some factors since the attributes are constantly being updated. Examiner interprets updating attributes to correspond to attribute information that is added and removed with respect to a customer. For example, a customer can have a attribute value of one location, but that location value is removed when they are at a new location. 

Claim(s) 17, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US20200286109A1) in further view of Mehmanpazir et al. (US20210166251A1) in further view of Fang (US20180197108A1). 

Regarding claim 17, 23, and 29 Hall and Mehmanpazir teach the limitations of claim 16, 22, and 28, however  Mehmanpazir further teaches 

determining that the configuration structure has been modified, and that the configuration data structure includes a second set of features (See figure 1) (See para 0133- Optionally, one or more embodiments include updating the target customer profile with current information (Operation 318). The sales insight system 100 periodically monitors primary sources and/or databases for additional customer-specific information, product-specific information, and/or environmental information that is associated with the target entity. If additional information is found, the sales insight system 100 updates the target customer profile with the current information) (See para 0134- Thereafter the sales insight system 100 iterates Operation 314. The sales insight system 100 re-applies the insight engine to the updated target customer profile to determine updated predicted sales insights.) This shows the configuration structure of item 102 can be modified with additional information. The data also includes second set of features such as product information and environmental information. 

Hall and Mehmanpazir are analogous art because they are from the same problem solving area of machine learning and making sales to customers and they both belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hall’s invention by incorporating the method of Mehmanpazir because Hall’s machine learning can be trained on the different stages of the sales cycle. This will help the machine learning in Hall better determine probability values for making sales to customers. The system of Hall can also benefit from other predicted insight information of Mehmanpazir such as cross selling product information and predicted age of customers. This information will help the system of Hall maximize their revenue by getting more sales. 
However the arts do not teach wherein the second set of features is larger than the first set of features used to train the ML model
and reducing the second set of features to the first set of features by removing one or more features from the second set of features.
However Fang teaches wherein the second set of features is larger than the first set of features used to train the ML model (See para 0042- To optimize the original feature set 302 for training the machine learning model 310, feature dimensionality reduction 304 can be performed. In this regard, a desired feature dimensionality can be selected. The desired feature dimensionality can be a reduction in original feature dimensionality.) This shows the original feature dimensionality is bigger than the first set which is the desired feature dimensionality to train the ML model. 
and reducing the second set of features to the first set of features by removing one or more features from the second set of features. (See para 0042- To optimize the original feature set 302 for training the machine learning model 310, feature dimensionality reduction 304 can be performed. In this regard, a desired feature dimensionality can be selected. The desired feature dimensionality can be a reduction in original feature dimensionality. In some embodiments, the desired feature dimensionality can be selected empirically based on a variety of considerations. Such considerations can include, for example, a size of the training data, desired accuracy of the machine learning model, and efficiency factors. The desired feature dimensionality can be applied to an embedding model 306… The reduced feature set 308 can reflect a desired feature dimensionality having a value m, where m<n. The reduced feature set 308 can be expressed as an array of m feature values with each feature value having a value di. In some embodiments, the value di) ) This shows reduction in original feature set to the desire functionality size to train the ML model. 
Hall, Mehmanpazir, and Fang are analogous art because they are from the same problem solving area of machine learning and they belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hall’s and Mehmanpazir  invention by incorporating the method of Fang because this will allow Hall’s and Mehmanpazir’s machine learning to be tuned. This is achieved by manipulating the training data size and the machine learning can be set to a desired accuracy. This will make the system of Hall’s and Mehmanpazir’s more sophisticated since the machine learning model can be controlled. 

Claim(s) 18, 24, 30 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US20200286109A1) in further view of Mehmanpazir et al. (US20210166251A1) in further view of Lin et al. (US20200042889A1). 


Regarding claim 18 and similarity claims 24 and 30, Hall and Mehmanpazir teach the limitations of claim 15, However Hall further teaches 

wherein the data storage is a cloud storage service (See para 0012- FIG. 1 shows an embodiment of a system 10 for practicing embodiments of the instant invention. In an embodiment this system can be implemented using the concept of cloud computing. In cloud computing the system provides shared resources, software, and information to computers and other devices upon request. In cloud computing environments, software can be accessible over the Internet rather than installed locally on in-house computer systems. Cloud computing typically involves over-the-Internet provision of dynamically scalable and often virtualized resources. In an embodiment the system 10 is “Multi-Tenant”, in that it handles multiple system customers using the same database, code and servers. The system 10 comprises a database 30 operably connected to a network 20. ) This shows a database is part of a cloud system. 
However Hall doesn’t teach that stores a ML model for each of the segments of the training data 

and for each type of ML model.

However Lin also teaches wherein the data storage is a cloud storage service (See para 0021- As another example, the data repository 170 could be included within the prediction server 200. Alternatively, as discussed further below, the data repository 170 could be a cloud-based storage system, accessible via the communication network 110) 

that stores a ML model for each of the segments of the training data (See para 0070-  For example, one or both of the effectivity prediction module 220 and the cost estimation module 230 could execute on a computing system in the cloud. In such a case, each module could access training data stored at a storage location in the cloud, and could store the machine learning model and associated data in the cloud. Doing so allows a user to access this information from any computing system attached to a network connected to the cloud (e.g., the Internet).) This shows an ML model is stored in the cloud. ML model with task segments is already taught as seen above with art of Mehmanpazir. 

and for each type of ML model The art teaches multiple ML models that can be stored as seen in para 0070. (See para 0030- In the embodiment illustrated in FIG. 2, the effectivity model 222 is separate from the cost estimate model 232. Alternatively, these could be a single, shared model, or each could be made up of multiple machine learning (ML) models. ) 

Hall, Mehmanpazir, and Lin are analogous art because they are from the same problem solving area of machine learning and they belong to classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hall’s and Mehmanpazir  invention by incorporating the method of Lin because this will allow Hall’s and Mehmanpazir’s machine learning to be more sophisticated since it would be able to use multiple machine learning models as taught in Lin. In addition, the machine learning with the different life cycles stages (i.e. segments) as seen in Mehmanpazir would be able to be stored in the cloud. This would allow the user of the system to access the machine learning model practically anywhere. 

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Li (US20150025931A1) Discloses A method and apparatus to determine: (a) the likelihood and timing for a sales opportunity to become a sale based on analytical models that incorporate the history of sales stage evolution and other covariates; and (b) the expected number of sales from invisible opportunities prior to a target date. Additionally, the method and apparatus is configured to predict an expected amount of revenue and/or an amount of resources given a current sales history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683